Title: To John Adams from Joseph Palmer, 16 April 1777
From: Palmer, Joseph
To: Adams, John


     
      Dear Sir
      Boston April 16th. 1777
     
     I have too many kinds of public business, to admit my looking into the matter of Finances, and examining the Same with that precision which the Subject demands; but some methods must be taken, as Speedily as possible, to sink the Bills of Credit. Taxes will draw in large Quantities, and Lotteries will operate in aid to Taxes: And I think that you ought to borrow hard Money; ¼ the Sum emitted in Bills, will, in hard Cash, form a Sum Sufficient to establish the Credit of the other ¾. We have in contemplation, a Lottery for seting up and carrying on the Manufactures of Salt, Lead, Sulphur, Allum and Copperas. And we are forming a Sinking Fund for Annuities upon Lives. If we had some Men of leisure, who wou’d attend to the Subject of Finances, I doubt not but other means of increasing the public revenue, might be pointed out. We have also in contemplation, to lay a duty of per Cent upon the Prizes brought into this State. And we are now revising the regulating Bill.
     My most respectful Compliments attend your Brother Members; I have wrote a few lines to Mr. Hancock, and inclosed a Copy of a Report of a Committee respecting Boston Harbor, and accompanied with some Plans, which you will See.
     Your Family and Friends are all well, so far as I know. Mrs. Howard, late Mrs. Mayhew, was buried yesterday. My Mrs. Palmer fails very fast; I feel very apprehensive about her.
     
      Adieu my dear Sir, and pray let me hear from you as often as is convenient. I remain your truly affect. Friend & Servt:
      J: Palmer
     
    